 Case 8:19-cv-01109-TPB-AAS Document 48 Filed 09/21/20 Page 1 of 5 PageID 422



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

YAJAIRIS VARGAS,

       Plaintiff,

v.                                                    Case No: 8:19-cv-1109-T-60AAS

VEHICLE SOLUTIONS CORP.,

      Defendant.
_______________________________________

     ORDER DENYING PLAINTIFF’S MOTION TO STRIKE AND GRANTING
      PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE A REPLY
                          MEMORANDUM

       This matter is before the Court on Plaintiff Yajairis Vargas’s “Motion to Strike

the Declaration of Nuria Santamaria Submitted in Support of Defendant’s Opposition

to Plaintiff’s Motion for Summary Judgment” (Doc. 47) and “Plaintiff’s Unopposed

Motion for Leave to File a Reply” (Doc. 46). Defendant Vehicle Solutions Corporation

has not filed a response to the motion to strike but does not oppose the motion for

leave to file a reply. After reviewing the motions, court file and record, the Court finds

as follows:

                                      Background

       Plaintiff has sued Defendant under the Telephone Consumer Protection Act

(“TCPA”) based on the allegation that Defendant made numerous automated and/or

prerecorded calls to Plaintiff’s cell phone without her consent. Plaintiff has moved for

summary judgment, arguing that there is no genuine issue of fact as to the TCPA

violation and Defendant’s willfulness. Defendant’s response to the summary judgment


                                        Page 1 of 5
 Case 8:19-cv-01109-TPB-AAS Document 48 Filed 09/21/20 Page 2 of 5 PageID 423



motion relied on testimony in an affidavit by Defendant’s employee Nuria Santamaria,

which states that in a phone call between Ms. Santamaria and Plaintiff on December

17, 2018, Plaintiff gave her consent to automated and recorded calls.

       Plaintiff has moved to strike the Santamaria affidavit under Fed. R. Civ. P.

37(c), on the ground that Defendant failed to disclose Ms. Santamaria’s identity during

discovery. Plaintiff simultaneously filed a motion for leave to file a reply

memorandum, which Plaintiff asserts would show that the Santamaria affidavit does

not create an issue of fact precluding summary judgment. Plaintiff’s motion for leave

represents that Defendant does not oppose the filing of a reply memorandum.

                                    Legal Standard

       Under Fed. R. Civ. P. 37(c), if a party fails to identify a witness as required

under Rule 26(a) or (e), then that party is not allowed to use that witness to supply

evidence on a motion, hearing, or at trial, unless the failure was substantially justified

or is harmless. See Fed. R. Civ. P. 37(c)(1). When determining whether such a

sanction is appropriate for failing to comply with Rule 26, courts will typically use a

three-part test to determine whether noncompliance is substantially justified or

harmless: (1) “the explanation for the failure to disclose the witness,” (2) “the

importance of the testimony,” and (3) “the prejudice to the opposing party [if the

witness had been allowed to testify.].” See Watkins v. Pinnock, 802 F. App’x 450, 456

(11th Cir. 2020); Romero v. Drummond Co., 552 F.3d 1303, 1321 (11th Cir. 2008); see

also Fed. R. Civ. P. 37(c)(1).




                                         Page 2 of 5
 Case 8:19-cv-01109-TPB-AAS Document 48 Filed 09/21/20 Page 3 of 5 PageID 424



                                     Legal Analysis

      Plaintiff’s motion to strike the Santamaria affidavit is based on the fact that

Defendant served no initial disclosures and also did not identify Ms. Santamaria in its

response to Plaintiff’s interrogatories served in September 2019. Plaintiff argues that

this omission was unjustified and prejudicial, because discovery is now closed,

Plaintiff’s summary judgment motion is pending, and trial is scheduled to begin in

December 2020.

      Defendant’s response to Plaintiff’s summary judgment motion, however,

attaches deposition testimony from Defendant’s corporate representative Christina

Perez taken on April 7, 2020, almost two months before the close of discovery. Ms.

Perez testified that Plaintiff consented to the calls from Defendant, expressly basing

her testimony in part on the fact that she was sitting within earshot when Ms.

Santamaria spoke with Plaintiff on December 17, 2018. (Doc. 45-4, tr. pp. 23-27).

The deposition transcript identifies Ms. Santamaria’s first name as “Nubia” rather

than “Nuria,” but the two are obviously the same person. Plaintiff’s counsel in the

same deposition questioned Ms. Perez on the nature of consent purportedly given by

Plaintiff to Ms. Santamaria during that call. (Id. at tr. pp. 43-44).

      Where the identity of a previously undisclosed witness is revealed in deposition

testimony, courts have held the previous failure to disclose to be harmless and have

allowed the witness to testify. See, e.g., State Farm Mut. Auto. Ins. Co. v. Health &

Wellness Services, Inc., 18-23125-CIV, 2020 WL 509996, at *3 (S.D. Fla. Jan. 31, 2020)

(“[C]ourts in our Circuit routinely hold that a party's failure to disclose a witness is

‘harmless’ for purposes of Rule 37(c)(1) where, as here, the opposing party knew of the

                                         Page 3 of 5
 Case 8:19-cv-01109-TPB-AAS Document 48 Filed 09/21/20 Page 4 of 5 PageID 425



undisclosed witness.”); Wajcman v. Inv. Corp. of Palm Beach, 07-80912-CIV, 2009 WL

465071, at *5-6 (S.D. Fla. Feb. 23, 2009) (allowing witness to testify at trial where the

witness was “critical,” and moving party was well aware of the witness’s existence);

Geico Cas. Co. v. Beauford, No. 8:05-cv-697-T-24EAJ, 2007 WL 2412974, at *3 (M.D.

Fla. Aug. 21, 2007) (allowing witness to testify even though he was not listed in initial

or supplemental Rule 26(a)(3) disclosures because he was referenced in two separate

court documents; the movant was therefore not “unfairly prejudiced” and had “notice

and knowledge” of the witness “well before discovery closed”). As noted by the court in

Wajcman, there is no obligation to provide supplemental disclosures where the

information has been “‘otherwise made known to the parties . . . during the discovery

process, [such] as when a witness not previously disclosed is identified during the

taking of a deposition.’” 2009 WL 465071, at *5 (quoting Advisory Committee Notes to

Rule 26(e)).

      The Court concludes that is the case here. The testimony of Ms. Santamaria on

the central issue of consent is manifestly important to the case. There is nothing in

the record explaining why Defendant did not provide initial disclosures or identify Ms.

Santamaria in its 2019 interrogatory responses. However, Defendant’s corporate

representative Christina Perez disclosed Ms. Santamaria to Plaintiff in early April

2020, almost two months before the end of discovery, and it should have been clear to

Plaintiff from Ms. Perez’s testimony that Ms. Santamaria was a key witness whose

testimony Defendant would likely seek to use in its favor. Plaintiff therefore was not

prejudiced and Defendant’s failure to identify Ms. Santamaria earlier than the April

2020 deposition of Christina Perez was harmless.

                                        Page 4 of 5
 Case 8:19-cv-01109-TPB-AAS Document 48 Filed 09/21/20 Page 5 of 5 PageID 426



      The motion to strike the Santamaria affidavit will therefore be denied.

However, Plaintiff’s unopposed motion for leave to file a reply memorandum of no

more than 5 pages addressing the Santamaria affidavit is granted.

      Accordingly, it is

      ORDERED, ADJUDGED and DECREED:

      1. Plaintiff’s “Motion to Strike the Declaration of Nuria Santamaria Submitted

         in Support of Defendant’s Opposition to Plaintiff’s Motion for Summary

         Judgment” (Doc. 47) is DENIED.

      2. “Plaintiff’s Unopposed Motion for Leave to File a Reply” (Doc. 46) is

         GRANTED. Plaintiff may file a reply memorandum of no more than 5

         pages addressing the Santamaria affidavit on or before September 28, 2020.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 21st day

September 2020.




                                             TOM BARBER
                                             UNITED STATES DISTRICT JUDGE




                                      Page 5 of 5
